       Case 2:18-cv-00712-DB-DBP Document 41 Filed 09/13/19 Page 1 of 1




______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF UTAH


 JAMES SEAVER and DEBORAH SEAVER,
 as parents and heirs of G.S., deceased,        Case No. 2:18-cv-00712-DB-DBP

               Plaintiffs,                      ORDER FOR ENLARGEMENT OF
                                                TIME TO RESPOND TO SECOND
        vs.                                     AMENDED COMPLAINT

 ESTATE of ALEXANDRE CAZES, et al.,             Judge Dee Benson
                                                Magistrate Judge Dustin B. Pead
               Defendants.


       Based on the Stipulated Motion for Enlargement of Time to Respond to Second

Amended Complaint submitted herewith,

       IT IS HEREBY ORDERED that the United States may have a 28-day enlargement of

time, through October 29, 2019, to respond to the plaintiffs’ Second Amended Complaint.

       DATED this 13 September 2019.




                                           Dustin B. Pead
                                           United States Magistrate Judge
